Opinion of the Court by
Judge Peters:
B. H. Crutcher, one of the parties to whom the appellee Darr executed the bond for the conveyance of the house and lot in Owensboro, in his answer professes his willingness to execute the contract for the exchange, and that the money may be paid to relieve the house and lot from the incumbrance of the vendor’s lien, so as to secure-a good title.
The judgment complained of recites the fact that Webber, to whom the purchase money for the house and lot was due, had been paid by Keith, the appellee, and it is 'but equitable that he should have the benefit of his security, especially as no injury can result to appellants.
Wherefore the judgment is affirmed.